                                            Case 4:20-cv-05640-YGR Document 414 Filed 04/09/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                  Case No. 20-cv-05640-YGR (TSH)
                                   8                    Plaintiff and Counter-
                                                                                            DISCOVERY ORDER
                                   9     defendant,
                                                                                            Re: Dkt. No. 403
                                  10              v.

                                  11     APPLE INC.,
                                  12                    Defendant and
Northern District of California
 United States District Court




                                  13     Counterclaimant.

                                  14

                                  15           The parties have filed a joint discovery letter brief on two issues concerning expert
                                  16   discovery. See ECF No. 403. The Court held a hearing on April 9, 2021, and this order follows.
                                  17   A.      Michael Cragg’s Testimony
                                  18           Apple’s subpoena to Cragg requested the documents, data, and communications he relied
                                  19   on in forming the opinions in his reports. ECF No. 403-3 (RFPs 1 and 2). The expert discovery
                                  20   order in 19-3770 also requires him to produce those (19-3770 ECF No. 87 ¶ 2), and it applies in
                                  21   this action by virtue of paragraph 7 of the Discovery Coordination Order. 19-3770 ECF No. 80 ¶
                                  22   7 (“Any cases that are subsequently related to the Related App Store Actions are to be bound by
                                  23   these protocols governing the coordination of discovery, as well as the stipulations regarding ESI
                                  24   and expert discovery.”).
                                  25           Cragg’s rebuttal report states in paragraph 37: “Professor Hitt’s analysis fails to control
                                  26   for any variables that may be affecting game play or revenue, as is common practice in economics.
                                  27   I perform a corrected analysis to identify the substitution and complementarity across devices.
                                  28   This analysis examines consumers’ playtime and expenditures when they acquire another device,
                                         Case 4:20-cv-05640-YGR Document 414 Filed 04/09/21 Page 2 of 5




                                   1   properly controlling for other potentially confounding variables.” ECF No. 403-9 (emphasis

                                   2   added). In his deposition Cragg testified:

                                   3                  Q. You say, at the end here, that short paragraph, that your “analysis

                                   4          examines consumers’ playtime and expenditures when they acquire another device,

                                   5          properly controlling for other potentially confounding variables.”

                                   6                  Do you see that?

                                   7                  A. Yes.

                                   8                  Q. Did you run any regression that you reported on consumers’

                                   9          expenditures?

                                  10                  A. I have not presented those, no.

                                  11                  Q. So you ran the regressions. You refer to them here, but you didn’t

                                  12          produce them; is that correct?
Northern District of California
 United States District Court




                                  13                  A. I haven’t produced them in this report.

                                  14   ECF No. 403-10.

                                  15          Apple immediately requested those regressions. The following day Epic served an errata

                                  16   to Cragg’s rebuttal report that removed the words “and expenditures” from paragraph 37. Apple

                                  17   now moves to compel production of the regressions Cragg ran on consumer expenditures. Epic

                                  18   says they don’t exist, arguing that this was an error in the rebuttal report and that the witness

                                  19   misspoke during his deposition after Apple put words in his mouth. Apple alternatively asks to

                                  20   reopen the deposition to ask Cragg about his prior testimony concerning the regressions on

                                  21   consumer’ expenditures.

                                  22          The Court grants Apple’s alternative request. If Epic is correct that Cragg did not run any

                                  23   regressions on consumers’ expenditures, then his testimony certainly came out wrong. It would

                                  24   have been ideal if the defending attorney had noticed this mistake in real time, but that would have

                                  25   required an instantaneous recognition of the error because these were the last questions Apple

                                  26   asked in the deposition. Ordinarily, the way to make any changes “in form or substance” to

                                  27   deposition testimony is through a statement of changes. Fed. R. Civ. Proc. 30(e)(1)(B). However,

                                  28   the real issue is whether Cragg ran regressions on consumers’ expenditures that he hasn’t turned
                                                                                          2
                                            Case 4:20-cv-05640-YGR Document 414 Filed 04/09/21 Page 3 of 5




                                   1   over to Apple. His rebuttal report says he did, and his testimony under oath makes it sound like he

                                   2   did. The Court dislikes Epic’s suggestion that it can walk this back through errata written by its

                                   3   attorneys. Cragg needs to clear this up himself.

                                   4           The Court orders that Apple may redepose Cragg concerning whether he ran regressions of

                                   5   consumer expenditures, his prior testimony on that subject, and the errata to paragraph 37 of his

                                   6   rebuttal report. The deposition shall last no longer than 30 minutes.

                                   7   B.      Presentations and Reports
                                   8           Apple’s third RFP to all of Epic’s experts asked for:

                                   9                  All DOCUMENTS constituting or reflecting any presentations, REPORTS,

                                  10           lectures, speeches, talks, or COMMUNICATIONS YOU have given, performed,

                                  11           delivered, transmitted, or prepared for delivery to any governmental agency,

                                  12           regulatory body, legislative body (such as either house of the U.S. Congress, any
Northern District of California
 United States District Court




                                  13           U.S. state legislature, or the legislature of any other country or political subdivision

                                  14           thereof) or any committee or subcommittee or member thereof, industry group

                                  15           (such as the “Coalition for App Fairness”) or any member thereof, or directors or

                                  16           executives or other employees of any corporation or business (such as Rakuten,

                                  17           Inc. or Kobo, Inc.) CONCERNING any of the following subject matters:

                                  18                  a. Apple Inc. or Epic Games, Inc. or any affiliates thereof;

                                  19                  b. the LAWSUIT;

                                  20                  c. the APP STORE and/or any other APP MARKETPLACE;

                                  21                  d. the distribution of APPS and/or IN-APP PRODUCTS;

                                  22                  e. the REVIEW of APPS and/or IN-APP PRODUCTS;

                                  23                  f. mobile payment or payment processing systems; and/or

                                  24                  g. MIDDLEWARE.

                                  25           Epic says that only two of its experts (Evans and Ashley) possess any potentially

                                  26   responsive materials. Epic offers to produce any responsive, non-privileged materials those

                                  27   experts have in their possession, custody or control and that are not subject to confidentiality

                                  28   obligations to any third party. With respect to confidentiality, Epic says that in some cases the
                                                                                          3
                                         Case 4:20-cv-05640-YGR Document 414 Filed 04/09/21 Page 4 of 5




                                   1   identity of the experts’ client and the very fact of the experts’ retention may itself be confidential.

                                   2   Epic also says that responsive materials may contain the commercially sensitive business

                                   3   information of non-parties. For its part, Apple states that it is amenable to narrowly tailored

                                   4   redactions of produced materials to conceal client identities.

                                   5          The Court finds that documents responsive to this RFP may be relevant impeachment

                                   6   evidence. In terms of proportionality, the Court quashes that portion of the RFP that concerns

                                   7   “documents . . . reflecting any” and “communications” because those could refer to emails, and

                                   8   every email these experts have sent on the listed subjects is disproportional. Instead, the Court

                                   9   narrows the RFP to presentations, reports, lectures, speeches, and talks – that is, more formalized

                                  10   documents that resemble expert opinions.

                                  11          Further, at the April 9, 2021 hearing, Epic was unable to make any representations about

                                  12   how many responsive materials the experts may have. This hinders the Court’s proportionality
Northern District of California
 United States District Court




                                  13   analysis, and the party claiming burden does have the obligation to substantiate that claim. The

                                  14   Court’s view is that if there are just a few responsive materials, the experts should produce them.

                                  15   If there are a lot of responsive materials, the experts should describe them to Apple (for example,

                                  16   five presentations to antitrust regulators, 150 expert reports in litigation, and 25 private non-

                                  17   litigation engagements), and Apple should request the key ones and leave the rest (presumably,

                                  18   Apple would want the five presentations to antitrust regulators). The parties are busy preparing

                                  19   for trial, and the expert depositions have already happened, so the search for impeachment

                                  20   evidence should be narrow and focused. The problem is that Epic has presented this dispute as a

                                  21   black box, providing neither Apple nor the Court any indication of the volume of responsive

                                  22   materials. If the volume of responsive materials is in fact substantial, then the Court orders Epic

                                  23   or the experts to describe the responsive materials to Apple in a way that lets Apple make a

                                  24   meaningful decision about the key documents it wants and to let go of the rest. Epic may

                                  25   simultaneously move for leave under Civil Local Rule 7-9. The Court does not want the experts

                                  26   to produce hundreds of presentations on the eve of trial – that’s not worth the effort. But there

                                  27   was no meaningful meet and confer before this dispute came to the Court. The Court’s hope is

                                  28   that now that Epic and the experts have learned that their bright line refusal to produce literally
                                                                                          4
                                          Case 4:20-cv-05640-YGR Document 414 Filed 04/09/21 Page 5 of 5




                                   1   anything that is confidential in response to this RFP has not prevailed, there can now be a

                                   2   meaningful meet and confer that will resolve this dispute.

                                   3            As to confidentiality, Epic’s argument overreaches because presumably every report for a

                                   4   client, including all expert reports prepared for litigation, is confidential to the client. There is a

                                   5   protective order in this case, and the Court has ordered non-parties to produce confidential

                                   6   materials, so the mere status of responsive materials as confidential to a non-party is not the

                                   7   showstopper that Epic argues. If the identity of the client or the fact of retention is itself part of

                                   8   what is confidential, the experts can redact client-identifying information.

                                   9            As to procedure, with respect to non-party confidential information that may be in the

                                  10   experts’ responsive materials, the Court orders the experts to follow the procedure in paragraph 10

                                  11   of the protective order (ECF No. 112) and to provide the non-party with this order as well. To

                                  12   address a potential ambiguity in paragraph 10(c) of the protective order, the only way a non-party
Northern District of California
 United States District Court




                                  13   can stop the experts from producing responsive materials to Apple is to file a motion for a

                                  14   protective order in this Court within 14 days of receiving notice; an objection will not suffice. If

                                  15   no such motion is filed within 14 days, the experts shall produce the responsive materials to

                                  16   Apple. A non-party that wishes to avoid motion practice is also free to propose redactions to

                                  17   Apple. Since Apple is interested in the experts’ opinions and not in the non-party’s business, it

                                  18   may be relatively straightforward to come up with redactions that satisfy both the non-party and

                                  19   Apple.

                                  20            Accordingly, Apple’s motion to compel is granted, as described above.

                                  21            IT IS SO ORDERED.

                                  22

                                  23   Dated: April 9, 2021

                                  24
                                                                                                       THOMAS S. HIXSON
                                  25                                                                   United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                           5
